Citation Nr: 1426502	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and F.C., P.C., and P.S.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island. 

The Veteran appeared, with witnesses, at Board video teleconference hearings in March 2010 and October 2012 before Veterans Law Judge (VLJ) Brown and Acting VLJ Jeng, respectively.  He appeared at a Travel Board hearing at the RO in Providence, Rhode Island, in May 2013 before VLJ Kennedy.  38 U.S.C.A.              § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  Transcripts of the hearings are associated with the claims file. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJs and Acting VLJ did not specifically explain the issue on appeal or discuss the bases for prior adverse determinations.  The VLJs and AVLJ did not specifically seek outstanding evidence.  However, there is no prejudice to the Veteran, as the Veteran's representative, at the time of his March 2010 hearing, and his attorney, at the time of his October 2012 and May 2013 hearings, discussed at length the elements required for service connection for PTSD based on personal assault or military sexual trauma.  All parties specifically elicited testimony from the Veteran as to his history of behavior, abuse, and psychiatric symptoms.  All parties specifically elicited testimony from the Veteran as to his claimed in-service sexual assault.  The Veteran's wife and treatment providers also provided testimony.  No party has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any party identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJs and Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In a decision dated in July 2010, the Board denied entitlement to service connection for PTSD secondary to sexual assault, and the Veteran appealed the decision to the Court.  In a December 2010 Order, the Court granted a Joint Motion for Remand (Motion), vacated the July 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.  In May 2011, the Board denied entitlement to service connection for PTSD secondary to sexual assault, to include aggravation of preexisting PTSD, and the Veteran appealed such to the Court.  In a January 2012 Order, the Court granted a Joint Motion for Remand, vacated the May 2011 Board decision, and remanded the case to the Board.  Since that time, in August 2012 and April 2013, the Board remanded the case for further development.  The claims file has now been returned to the Board. 

The Board notes that the Veteran has submitted additional evidence and argument in support of his claim which has not been considered by the Agency of Original Jurisdiction (AOJ).  However, by a December 2013 statement, his attorney waived such consideration of all evidence.  

A review of the current VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's diagnosed PTSD is not related to a verified in-service stressor, his claimed in-service sexual assault. 



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain and notice of how disability ratings and effective dates are assigned in the event service connection is granted. 

The Board acknowledges, however, that during the development after the Veteran's appeal of the denial of his claim, the RO did not provide him notice of the provisions of 38 C.F.R. § 3.304(f)(3).  That regulation precludes VA from denying a claim based on an assertion of in-service personal assault without first informing a claimant that evidence from sources other than the claimant's service records may be used to prove a claim.  Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board finds, however, that this omission was not prejudicial to the Veteran, as he was not denied a meaningful opportunity to participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 

First, the Veteran is currently represented by an attorney, and he has appealed the denial of his claim to the Court.  As a result, it is most reasonable to conclude that he has actual knowledge of what is needed to prove his claim based on a theory of an in-service sexual assault.  Neither the Veteran nor his attorney has asserted having been misled or otherwise prejudiced by the noted omission.  Second, the June 2009 Supplemental Statement of the Case (SSOC) included the provisions of 38 C.F.R. § 3.304(f)(3).  Third, the Veteran has sought to prove his claim throughout the appellate process via the guidance in that regulatory provision.  Indeed, the Veteran's prior representative quoted the provision verbatim in his January 2010 statement.  It is also shown by the Veteran's presentation at his Board hearings, which included testimony of two of his treatment providers.  Consequently, the Veteran had actual knowledge of this regulation and relied on it in the pursuit of his claim.  He in turn meaningfully participated in the adjudication of his claim.  Thus, any error was cured and rendered harmless.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  There is no assertion by the Veteran or his attorney that VA has failed to obtain or seek to obtain any evidence identified or requested.  Indeed, in his March 2011 statement, the Veteran's attorney noted that the Veteran knowingly waived his Duty to Assist rights to facilitate an expeditious decision.  Nonetheless, as found above, the Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal without prejudice to the Veteran.  Id.  

Additionally, the Board finds there has been substantial compliance with its remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Subsequent to the August 2012 remand, the Veteran was scheduled for a Board videoconference hearing in October 2012; and subsequent to the April 2013 remand, he was scheduled for a Travel Board hearing in May 2013.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).


Governing Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. 
§ 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  In this case, while psychosis is listed in 38 C.F.R. § 3.309(a), such is defined in 38 C.F.R. § 3.384, to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  Thus, the Veteran's PTSD is not a chronic disease pursuant to 38 C.F.R. § 3.309(a).

Service connection for PTSD requires evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is the governing criteria for diagnosing PTSD.  See 38 C.F.R. § 4.125(a). 

If a veteran did not serve in combat, or if the claimed stressor is not related to combat, which is the case with this Veteran's claim, there must be independent evidence to corroborate his statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a medical health professional based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was amended during the course of the appeal to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim. 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010). However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal assault or military sexual trauma perpetrated by a fellow service member.  Hall v. Shinseki, 2012-7115, (Fed. Cir. Jun. 7, 2013) (holding that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist).  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Analysis

The Veteran asserts that he was sexually assaulted in service.   According to his stressor statement received by VA in April 2007, the Veteran was assigned to the USS Wrangell, an ammunition ship, after completing naval basic and initial training.  The vessel was in port at Charleston, South Carolina, in April 1967, at which time the Veteran alleges that it was docked in an isolated position vis-à-vis other ships because it was an ammunition ship.  A country road reportedly ran from the dock.  On this road was a bar where the Veteran went to drink during happy hour.  After noting it was getting late, the Veteran reportedly left to walk back to the ship, at which time he was allegedly attacked and raped. 

In written statements, during episodes of treatment, and during Board hearings, the Veteran alleges that when he exited the bar and started walking, two other men left at the same time.  He has described the men as African-Americans, dressed as sailors.  They reportedly grabbed him and dragged him around the back of a building.  One had his hand over the Veteran's mouth, and the other one kept punching the Veteran.  Then both started punching him even more.  They removed his trousers while calling him names.  One of the men held the Veteran and allegedly they took turns raping him.  Afterwards, they reportedly beat him further and then "took off."  The Veteran reported that he laid there for a while, got dressed, and then walked back to the ship.  He reported that upon his return, the officer of the deck asked him if he was drunk and told him to clean himself up; he did not answer and took a long shower, for which he got into trouble.  He maintains that he was in pain the next day but said nothing.  Rather, he maintains that he started doing things, including beginning to abuse alcohol, to get in trouble so he would get thrown out of the Navy, as he did not want to be in the Navy anymore. 

Service treatment records are silent for any entries related to complaints, findings, or treatment for, any injury or condition secondary to a sexual assault.  Despite the Veteran's report of being severely beaten, absolutely no residual injuries were reported in any service treatment record.  Service personnel records note the Veteran's assignment to the USS Wrangell in March 1967, which was then in port at Charleston, South Carolina.  One history of the vessel notes that it set sail from Charleston in May 1967.  The Veteran's personnel records note that he was assigned to the Charleston Naval Station as of that date.  This would suggest that he did not sail with the USS Wrangell.  Further, the Veteran's personnel records note that disciplinary infractions were first documented as early as April 1967, one of the months, with March 1967, he asserts he was assaulted.  

The Veteran received nonjudicial punishment under Article 15, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 815, for striking at another person with a knife.  He was restricted to his ship for 20 days and he forfeited $20.00 pay for one month.  In May 1967 he was convicted by summary court-martial of unauthorized absence of less than 24 hours and for missing the ship's movement.  His sentence included hard labor without confinement, restriction to the limits of Charleston Naval Station, and forfeiture of pay.  He violated his restriction and began a term of unauthorized absence in June 1967.  He surrendered to military authorities in Anniston, Alabama, after approximately 10 days.  Following his return to Charleston Naval Station, he was tried, convicted, and sentenced to confinement by special court-martial.  He served his sentence at the Naval confinement facility at Portsmouth, New Hampshire. 

The Veteran alleges that his life turned violent after discharge.  He reported drinking heavily daily, and being in fights all the time.  He alleges that he actively sought to beat up people.  After marrying, he reportedly slept with every woman he could.  He alleges that even though he "felt bad," he kept cheating on his wife.  He also claims that he sexually molested his then teenage sister-in-law.  He and his family then relocated to Illinois where the Veteran claims that he sexually molested his then 11 year-old daughter.  The Veteran's children and his wife submitted statements which describe his self-destructive behavior over the years, as well as his abusive treatment of them.  His wife also described his nightmares and the fact that they slept in different rooms.  He reported losing everything in Illinois, including his home.  He moved to Rhode Island, where he worked as a scalloper for 12 or 13 years.  He reportedly drank while out on the boat scalloping and went straight to the bars after work without even going home.  The Veteran states that he did not want to see his kids grow up while in his vicious violent cycle.  He maintains that he stayed to himself, did not talk to anybody except when he was drunk, and then ended up in fights. 

The Veteran eventually confessed to molesting his daughter.  Afterwards, he attempted suicide via carbon monoxide.  His son happened to discover him in his idling vehicle with a hose running from the exhaust through a window.  The Veteran was hospitalized in 2000, and that was the beginning of his relevant medical treatment.  He quit drinking on his own.  The Veteran states that he has endured nightmares concerning the alleged in-service sexual assault over the years, and that he still thinks of suicide.  He wished that he would have said something over the years, but he was too ashamed.  Reportedly, he could not bring himself to tell his wife because of shame.  He alleged that he lost the respect of his family when he left the Navy, and they condemned him for getting kicked out. 

May 2000 private records note the Veteran's admission after his son found him unresponsive and brought him to the emergency room of St. Luke's Hospital, New Bedford, Massachusetts.  He denied any prior psychiatric admission.  He reported starting to drink at age 17 after he joined the Navy.  Later reports in the Veteran's handwriting, however, note he started drinking at a much earlier age prior to entering active service.  A January 2001 handwritten entry of Family Support Services notes the Veteran disclosed sexual abuse, both as a victim and a perpetrator.  No further details were entered. 

The Veteran's extensive past history on his application for Social Security benefits notes a history of early childhood drinking and abuse.  An August 2001 application, in the Veteran's handwriting, notes: "I drank a lot to forget what happen [sic] to me when I [was] 10 and 13. I was mallested [sic] and for 42 years I just drank." 

February 2003 records from Southcoast Hospital Group note the Veteran was hospitalized again with suicidal ideation.  The summary notes the trigger was the death of his sister-in-law, whom he sexually molested when she was a teenager. This allegedly added to the burden the Veteran already was facing with his family after confessing to having abused his daughter.  The summary notes the Veteran's reported history that, while living with his grandparents, he was sexually molested by a neighbor from the age of 10 through the age of 12.  At 12 years of age he allegedly was sexually molested by another person in the neighborhood.  He reported that those experiences left him with significant doubts about his sexuality, and led him to sexually abuse his daughter and sister-in-law.  The Veteran reported he started drinking at a very early age, about 11 or 12 years of age. 

In a March 2006 Vet Center intake evaluation, the Veteran reported that he did well in school until the age of 11, when he started drinking.  He reported being molested during childhood and alleged that such situations prompted his heavy drinking from that age on.  He reported that he stayed by himself and never went anywhere, and at sixteen, he reportedly was thrown out of school and went to work at a dairy.  He reported that he "dried out" from drinking during basic training in the military and then was assigned to a ship in Charleston, where he resumed drinking and such gradually increased.  

A January 2007 clinical assessment for Child and Family Services, Inc. notes the Veteran's report of having been molested at age 4.  The Veteran stated that he did not tell anyone for 42 years, and he molested his daughter when she was 12.  These records also note the Veteran's extreme guilt over the fact that he molested his daughter. 

January and June 2007 reports of Dr. C. of the Vet Center note that the Veteran had been strikingly anxious and depressed with prominent suicide ideation.  He reportedly suffered from nightmares reliving his claimed in-service sexual assault in the Navy, together with shame, guilt, and fear.  Dr. C. noted the Veteran had a rough childhood and viewed the Navy as a hopeful future for himself.  Dr. C.'s reports note the Veteran's claim that two African-American males attacked and sexually assaulted him.  Although the appellant stated that he fought back heavily and yelled for help, he continues to feel he should have been able to prevent the sexual assault.  He reportedly told no one and, from that point forward, he was fearful in the Navy and made every effort to get out. 

The Veteran's wife reported, as she had in her April 2007 and May 2012 written statements and during the October 2012 Board hearing, that she had known the Veteran since she was 11 years old, and that he was happy and carefree, without moodiness or violence, and that they always had a good time.  She reported that when he returned home from service, he preferred to be by himself and started drinking a lot.  She noted that she noticed such changes prior to his separation, when she saw him on leave.  

The June 2007 VA examination report notes that the examiner conducted a review of the claims file and Dr. C.'s June 2007 report.  She quoted extensively from the Veteran's April 2007 stressor statement and noted details of Dr. C.'s report.  The examination report notes the Veteran had not worked since approximately 1999 due to physical and psychiatric disabilities, and he was awarded Social Security benefits. 

The Veteran was the second of nine children.  He was reared by his maternal grandparents after his parents abandoned him and his siblings at a very young age. He admitted having experienced emotional, physical, and sexual abuse, in the process of his psychosocial development.  The Veteran's father was deceased, and his mother was alive, but he did not see her.  He reported having six children and 13 grandchildren, with a great grandchild expected at the time of the examination.  The Veteran claimed that he frequently assaulted people while drinking over the course of 35 years to show that no one could take advantage of him again.  He only completed the sixth grade, as he had to leave school in order to work and help support the family.  He denied any history of emotional and/or behavioral disturbances either at home or in the Navy.  The Veteran also denied any awareness of having had any kind of psychological or emotional difficulty prior to his active service.  The examiner opined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The examiner also rendered Axis I diagnoses of depression anxiety, and agoraphobia, all secondary to the PTSD.  The examiner opined the Veteran's PTSD was the result of his history of childhood sexual abuse and the claimed in-service sexual assault. 

September 2008 and 2009 VA mental health entries note how the Veteran had reported a history of childhood sexual abuse but he then described it as a minor touching.  A March 2006 VA mental health entry, however, notes the Veteran's claimed in-service sexual assault.  It also notes the assertion that a neighbor repeatedly molested him from age 11 to 12, and another incident by a friend's brother.  Further, when he tried to divulge the abuse to his grandmother, she "slapped me in the face and told me 'don't talk like that'." (Quotes in original). 

In an October 2009 update, Dr. C. wrote that there were several indicators that the claimed in-service sexual assault occurred.  He cited the fact that the Veteran commenced to do everything he could to get out the service after the attack, and he progressed to drinking heavily.  He reported that the Veteran's rage, guilt, and shame led to his drinking and fights.  He concluded that the Veteran's PTSD symptoms, including nightmares and flashbacks, focus on the claimed in-service sexual assault.  

At the March 2010 Board hearing, Dr. C. noted that, based on the Veteran's family report of his symptoms, especially the nightmares, as well as his personal reports, the Veteran's symptoms were consistent with PTSD, specifically related to the claimed in-service sexual assault.  

In a March 2011 statement, Dr. C. reported that it was more likely than not that the Veteran has PTSD due to the trauma of his claimed in-service sexual assault.  He reasoned that the Veteran had a change in performance shortly after February 1967, including an incident wherein he and several others were delayed in returning to the ship and also an incident where he assaulted another with a knife.  He concluded that once the Veteran was assaulted, his behavior changed dramatically, including increased drinking.  He opined that it was as likely as not that he did experience some sort of PTSD from his childhood trauma, and that while he began drinking and dropped out of school, he made an adjustment and was able to be productive.  He concluded that it was more likely than not that the in-service sexual assault exacerbated the Veteran's possible PTSD.  

In an April 2012 letter, social worker P.S. wrote that it was at least as likely as not that the in-service sexual assault occurred.  She reported that she had reviewed the Veteran's record and considered his PTSD symptoms; and that his reluctance to report the assault due to the sensitivity of the subject is most typical of trauma survivors.  She reported that the Veteran had reported his childhood molestation, but reported that such was not an issue that caused him to experience his current symptoms, or those symptoms present after the assault.  She noted that it was clear that the Veteran's behavior changed after the assault, including instances of absence without leave.  

VA treatment records dated in September 2012 indicate that Dr. R. reported that the Veteran was a regular and reliable patient, and that prior to 2003, he was unable to reveal his trauma.  He noted that since his first report, in 2003, the Veteran's account of his in-service sexual assault had been consistently coherent and clinically credible.  He asserted that he had no clinical or factual reason to doubt his account.  

Also in September 2012, Dr. S. reported that the Veteran's PTSD symptoms stemmed from being a victim of a sexual assault during service, and that the Veteran did not report the incident due to shame and guilt.  Dr. S. cited the Veteran's subsequent increased use of alcohol and anger outbursts, with frequent fights after the incident.  He cited the Veteran's childhood molestation, and abandonment.  He concluded that the Veteran's psychiatric symptoms are directly related to his claimed in-service sexual assault.  

During the October 2012 Board hearing, the Veteran's social worker, P.S., reported that she had reviewed the entire claims file and believed that the in-service sexual assault occurred.  She reported that it was pretty consistent for veterans in Kuwait and Iraq, where she worked with military sexual trauma victims, to feel very embarrassed and fear consequences about reporting assaults.  She reported that the Veteran reported his childhood molestation, but that he minimized the effects of such and their treatment focused on the in-service sexual assault.  She reported that she believed that the Veteran's symptoms stemmed from the in-service sexual assault as opposed to his childhood molestation.

During his October 2012 Board hearing, the Veteran described his childhood molestation, to include two instances where young men touched his genitals.  
During his May 2013 Board hearing, the Veteran reported that he experienced two instances of childhood molestation, including touching and "this and that."  He claimed that those instances were "nothing" and that he got away from it.  He claimed that he did not have any problems adjusting to normal life after his childhood incidents, and only fell apart after his in-service sexual assault.  

In light of the diagnoses and opinions of record, and the evidence discussed thus far, the salient issue is whether there is any independent verification of the Veteran's claimed in-service stressor, the claimed in-service sexual assault.  Further, since the Veteran notes he did not report the claimed in-service sexual assault to anyone, the validity of his claim must be determined on the basis of the alternative evidence of record, to include his claimed state of mind prior to discharge from active service.  The Board is mindful that the fact that the Veteran did not report the claimed in-service sexual assault to anyone is not fatal to his claim.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (finding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.).  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same, and provide the reasons for the ultimate assessment.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and a veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
In this case, in essence, the Board must determine if the Veteran is credible as to his report of an in-service sexual assault.  He is competent to report his in-service experiences.  Layno, 6 Vet. App. at 469-70.  However, his testimony concerning the claimed in-service sexual assault must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible, a factual determination, to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno, 6 Vet. App. at 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The service personnel records track with the Veteran's claim that he no longer desired to serve in the Navy, but not due to his stated reason.  He now asserts that his periods of unauthorized absence and other misconduct were calculated to obtain his discharge because of the claimed in-service sexual assault.  The Veteran noted in the November 2009 statement that prior to those incidents, and the claimed in-service sexual assault, he never had any disciplinary infractions, except for one minor instance.  His only negative performance, according to the Veteran, was a failure to graduate from basic training because he failed some courses.  The service personnel records, however, provide evidence that is markedly in contrast to the Veteran's current assertions and particularly with respect to the impetus for his desire to exit the Navy. 

As concerns the Veteran's striking at another person with a knife, the Veteran asserts the in-service sexual assault occurred in March or April 1967, but he has not been more specific in reporting a date.  Such is understandable after the passage of time.  The service personnel records note that disciplinary action for the Veteran's assault on another person was imposed on April 5, 1967.  The entry does not note the actual date of the Veteran's assault on another; but it is most reasonable to infer that the assault occurred prior to the commander's imposition of punishment.  If there was any type of inquiry or investigation into the incident, it may well have been several days, if not weeks, prior to April 5, 1967. 

Interestingly, a July 1967 clinical record of a psychiatric evaluation of the Veteran notes the Veteran reported he received the Captain's Mast for assaulting a shore patrolman with a knife in February 1967, i.e., prior to the claimed March 1967 or April 1967 assault.  It does not seem likely that the assault occurred as early as February 1967, with the Captain's Mast ensuing in April 1967, and the Veteran associated the date of the Mast with the date of the assault.  Instead, the Board finds that it is more logical to conclude that the Veteran's recall would have been more accurate in 1967, i.e., closer to the purported event, than decades later.  Thus, the Board finds the preponderance shows he committed the assault in February 1967 rather than in April 1967.  Hence, a date as early as February 1967 for the Veteran's assault of another person is evidence contrary to his assertion that it was an instance of his acting out secondary to his claimed in-service sexual assault.  Rather than the assault being an example of a violent action by the Veteran after the claimed in-service sexual assault, the evidence points to the conclusion that the Veteran demonstrated combative tendencies prior to March 1967 or April 1967, as shown by his own report of his early childhood. 

The July 1967 psychiatric evaluation report notes the Veteran reported he was always in trouble in school prior to his enlistment in the Navy, and he failed the first, fourth, and seventh, grades before being thrown out of school completely.  He described himself as a wiseguy, being in fights all the time, and spending most of his time in the principal's office.  He was finally expelled because of disrespectful remarks to a teacher.  The Veteran denied any prior arrests or having run away from home.  After he quit school he worked on a farm until he joined the Navy.  The examiner then quoted the Veteran as saying, "I wouldn't want to learn now anyway," and the Veteran stated that he wanted to return to the farm where life would be much better, as he could earn $100.00 per week and get married.  He knew he could live better on the outside.  The examiner then noted the Veteran reported that he got angry over his situation in the service, got drunk, and started punching anything in front of him.  "He has burst out windows repeatedly during these episodes and also has burst his fists into walls throughout his life." (Emphasis added).  The examiner noted the Veteran had scars on his knuckles as a result of that behavior.  The examiner then quoted the Veteran as saying, "I ain't going to stay in the Navy, I'm just wasting years." 

The examiner found no evidence of a psychosis or neurosis.  He noted the Veteran's judgment was poor and impulsive, and his insight was lacking.  His intellectual functioning was intact and compatible with his reported general classification test (GCT) score of 40.  The examiner noted the Veteran was never able to advance very rapidly in rate, but was capable of completing his enlistment if he so desired.  He did not have motivation to do so.  The diagnoses were aggressive and inadequate personality disorders. 

Once confined at the Naval Disciplinary Command, Portsmouth, New Hampshire, the Veteran was again evaluated in August 1967 by a psychologist.  The report notes the Veteran's childhood, and that he was a total failure in school, as shown by his quitting in the seventh grade.  The examiner noted poor learning ability was the Veteran's major problem.  He got along poorly with fellow classmates because of poor grades and an inability to learn.  A mental status examination revealed the Veteran as a slow talking, rather halting youth, who displayed a relatively high level of anxiety manifested by picking his fingers and who obviously was quite dull mentally.  The Veteran noted his difficulties in the service as worrying about his grandparents all the time, and he desired to be home with them, "basically cause I can't seem to catch on to what they tell me.  I try my best but I don't understand and they think I'm stupid." (Quotes in original).  The examiner found the Veteran quite naïve and simple, and his woeful inadequacy to cope with the military situation because of his limited mental abilities and low educational achievement level were mitigating factors in the Veteran's case.  The examiner considered the Veteran a recruiting error.  He opined confinement was a sheer waste for him, the Navy, and for taxpayers.  He recommended a discharge for unsuitability, and that the Veteran be allowed to return to the farm where he could function within his limitations.  No evidence of psychosis was noted.  The diagnosis was moderate inadequate personality, with low mental abilities. 

The October 1967 Report Of Medical Examination For Separation notes a diagnosis of a personality disorder.  He was deemed otherwise fit for discharge.  The Board notes here that the in-service evaluations and separation examination note only diagnoses of personality disorders, which are not disabilities as defined by legislation and VA regulations.  See 38 C.F.R. § 3.303(c). 

The totality of the evidence convinces the Board to find the Veteran's account of an in-service sexual assault is not credible.  Evans, 12 Vet. App. at 22, 30; Dalton, 21 Vet. App. at 23, 38; Caluza, 7 Vet. App. at 498, 511, aff'd per curiam, 78 F.3d 604. 

The Board notes that the Veteran's initial stressor statement failed to identify his assailants as sailors nor did he identify their race.  He described them only as two fellows, and later he reported that the "fellows" were African-Americans, dressed as sailors.  Also, while the Veteran's treatment providers attribute PTSD symptoms to the Veteran's claimed in-service sexual assault based on their view that his behavior changed after the event during service; the records closest in time to the event do not show a sudden or even a gradual significant change in the Veteran's demeanor, efficiency, or performance, from March or April 1967 onward as compared to his brief period of service prior to that time.  The Board seriously doubts the Veteran fabricated his in-service reported history to the psychiatrist that he was combative from his earliest years, and that was one of the reasons he eventually dropped out or was expelled from school.  The evidence set forth above shows the Veteran did not become combative only after March or April 1967, but that a combative behavior pattern had in fact been the Veteran's behavior prior to service, as reported in the in-service evaluations.  

In this regard, Dr. C. also opined the Veteran lived peacefully on his grandparents' farm, perhaps due to his assumed secluded lifestyle.  The private treatment reports, however, belie that opinion, as do the service personnel records.  The private treatment records document the Veteran's early onset of alcohol abuse and combativeness prior to his entry into active service.  Further, as set forth earlier, the Veteran candidly noted that he did pretty much what he pleased while living on the farm.  Thus, his maladaptation to military service is, in part, consistent with his early history.  Further, the Veteran himself denied laboring under any known psychiatric or emotional symptoms.  The in-service mental evaluations show the Veteran's in-service conduct and behavior were in fact consistent with how he had lived prior to entering active service. 

The Board has discussed at length, above, the discrepancies in the record.  In essence, it is most significant that the Veteran and his treatment providers appear to minimize or ignore his pre-service behavior, to include fights, episodes of violence, drinking at a young age, and problems with authority; and conclude instead that indicators that the Veteran's claimed in-service sexual assault occurred were the behavior changes demonstrated after the assault.  The Board also finds it significant that the Veteran's wife reported that prior to service, having known the Veteran since the age of 11, he was happy and fun to be around, and that after the claimed in-service sexual assault, when she saw him on leave and after separation, he was moody and violent, and began to drink heavily.  Either the Veteran's wife was completely unaware of the Veteran's self-reported pre-service behavior, to include fights, episodes of violence, drinking at a young age, and problems with authority, despite describing a relatively close relationship; or she has offered statements of her recollections that are simply not accurate.  

To be clear, the Board does not base its conclusion that the evidence does not corroborate the claimed in-service sexual assault on the fact that the Veteran did not report the incident during service or soon thereafter.  Instead, the Board has considered the Veteran's inconsistent statements regarding his history of childhood molestation, abuse of alcohol, and behavioral issues, as the most probative evidence when determining his credibility.  During service, he reported serious pre-service behavioral issues, including alcohol abuse, getting into fights, and being expelled from school; and after service, in connection with this claim, he minimized such and asserted that his behavior problems and alcohol abuse began coincident to the claimed in-service sexual assault.  In February 2003, the Veteran, while seeking psychiatric treatment after the death of his sister-in-law, whom he had molested, reported two years of childhood molestation by one party, plus another instance by another party, that led him to question his sexuality and perpetrate sexual abuse on another; and again, in furtherance of this claim, he minimized such, testifying that his childhood molestation consisted of two isolated one-time incidents from which he "got away" and had no residual problems.  

It is clear to the Board that the Veteran's treatment providers have found his account of his claimed in-service sexual assault to be credible.  Such opinions, while considered, are not binding upon the Board.  Moreau, 9 Vet. App. 389, at 395-96.  The Board disagrees and does not find the Veteran to be the credible historian described by his treatment providers, for the reasons discussed at length above.  As the Board finds that the Veteran is not credible to report the claimed in-service sexual assault, that there was no probative evidence of an in-service event, a medical opinion attributing current PTSD to any such in-service event is not probative evidence in the current appeal.  Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).   

Pursuant to the Court Motions, the Board has considered whether any PTSD preexisted the Veteran's entry into service, and if so, whether there was aggravation of such preexisting PTSD, based on the VA examiner's June 2007 opinion that the Veteran's diagnosed PTSD was secondary to pre-service sexual abuse and the claimed in-service sexual assault. 

The May 1966 Report Of Medical Examination For Enlistment notes the Veteran's psychiatric area was normal.  To be clear, the June 2007 VA examiner did not opine that the Veteran had a psychiatric disorder prior to entry into service, the examiner simply concluded that the Veteran's current PTSD was related, in part, to a pre-service stressor.  While Dr. C., in his May 2011 statement, opined that it was more likely than not that the Veteran had some sort of PTSD from childhood trauma, and that his in-service sexual assault exacerbated the possible PTSD, such does not rise to the level of clear and unmistakable evidence of a pre-service psychiatric disorder.  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Therefore, the Veteran is presumed to have been in sound mental condition at the time of his enlistment.  There is thus no clear and unmistakable evidence of preexisting PTSD and further inquiry as to whether there is clear and unmistakable evidence that any preexisting PTSD was not aggravated by any instance of service is not required.  The Board finds that the Veteran is entitled to the presumption of soundness.

Based on the above, the Board, as fact-finder, finds that the Veteran is not credible as to the claimed in-service sexual assault and there is thus no probative evidence of an in-service event giving rise to his current PTSD.  The Board finds that the evidence preponderates against entitlement to service connection for PTSD based on sexual assault.  The benefit sought on appeal is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for PTSD is denied. 




__________________
DEREK R. BROWN
Veterans Law Judge, 
Board of Veterans' Appeals


__________________
S. L. KENNEDY
Veterans Law Judge, 
Board of Veterans' Appeals



___________________________
LANA K. JENG
Acting Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


